IN THE SUPREME COURT OF TEXAS








IN THE SUPREME COURT OF 
TEXAS
 
════════════
No. 
03-0266
════════════
 
In The 
Matter of J.P., A Juvenile
 
════════════════════════════════════════════════════
On Petition for Review from 
the
Court of Appeals for the 
Second District of Texas
════════════════════════════════════════════════════
 
 
Argued February 4, 2004
 
 
            
Justice Brister delivered 
the opinion of the Court, in which Chief 
Justice Phillips, Justice Hecht, Justice Owen, Justice O=Neill, Justice Jefferson, Justice Schneider and Justice Smith joined.
 
Justice Schneider filed a concurring 
opinion, in which Justice O=Neill and Justice Jefferson joined.  

 
Justice Wainwright concurred in the 
judgment only.
 
 
The 
trial court modified a prior juvenile order to commit J.P., an eleven-year-old 
boy, to the Texas Youth Commission 
(TYC).  
He appeals, arguing the trial court failed to make certain findings 
during modification that the statute expressly requires only in original 
commitment orders.  We granted the 
petition because of a conflict in the courts of appeals on this question.  We hold the plain words of the statute 
do not require the explicit findings J.P. demands.  
At 
his original adjudication hearing,[1] 
J.P. was found to have engaged in delinquent conduct by (1) hitting and kicking 
a teacher at his school, (2) threatening to murder the teacher, an assistant 
principal, and some of his fellow students, and (3) threatening his mother a 
week later with a knife.  Had he 
been an adult, these offenses could have constituted, respectively, a 
third-degree felony,[2] 
a Class A misdemeanor,[3] 
and a second-degree felony.[4]
J.P. 
was placed on one year=s 
probation in the custody of his parents.  
Four days later, sheriff=s 
deputies were called to his home and found him breaking out windows with a broom 
handle.  He was taken into custody, 
and shortly thereafter agreed (with the approval of his appointed attorney) to 
an order modifying his probation to provide for placement at the 
Hood 
County Regional 
Detention 
Center.  After a number of incidents at the 
detention center, the disposition was again modified on April 22, 2002 to commit J.P. to 
TYC.  
He appeals from this last order.
The 
Legislature provided different rules for different stages of a juvenile 
proceeding.  An adjudication hearing 
incorporates many of the features of a criminal trial, including the right to a 
jury trial, the right to remain silent, and the right to exclude evidence 
inadmissible under the rules governing criminal proceedings.[5]  By contrast, at a disposition hearing 
after adjudication, a juvenile has a right to a jury only in cases of possible 
transfer to the Texas Department of Criminal Justice, and written reports may be 
considered even if the author does not testify.[6]  Finally, at a hearing to modify 
disposition, there is no right to a jury trial at all.[7]
The 
Legislature also provided for differences in disposition orders depending on the 
stage of the proceedings.  In all 
such orders, the court must state in writing its reasons for the order and 
furnish a copy to the child.[8]  But if an initial disposition order 
places a child in TYC or on probation outside 
the home, it must expressly state that (1) removal from the home is in the 
child's best interests, (2) reasonable efforts were made to avoid removal, and 
(3) care and supervision the child needs to meet the conditions of probation 
cannot be provided at home.[9]  By contrast, none of these additional 
findings is expressly required in a modification order, which instead can 
provide for commitment to TYC if (1) the 
original disposition was for conduct constituting a felony or multiple 
misdemeanors, and (2) the court finds the child violated a reasonable and lawful 
order of the court.[10]
J.P. 
first argues that the modification order had to include written findings 
regarding best interests, reasonable efforts, and quality of in-home care.  In drafting the Family Code (and other 
statutes as well), the Legislature often requires judges to Afind@ 
certain matters before taking certain actions,[11] 
but only occasionally requires those findings to be made in writing.[12]  Here, the Legislature required several 
written findings in original orders, but did not require them in modified 
orders.  We cannot interpret the 
statute to require otherwise without rewriting it.
Alternatively, 
J.P. argues that before making the modification order, the trial court had to 
make the same findings as would have been required for an original order, even 
if they did not have to be written into the modification order.  He also argues the modification order 
here was improper because there was insufficient evidence to support these 
necessary but implied findings.[13]
As 
noted, the plain language of the Family Code requires written findings regarding 
best interests, reasonable efforts, and quality of in-home care in an 
original disposition order, but not in a modified one.  We must give effect to this difference 
in plain language unless doing so violates other provisions of the statute.[14]  Several appellate courts, including the 
court of appeals in this case, have held it does not.[15]
But 
the Eighth Court of Appeals has held to the contrary, requiring trial courts to 
make each of these findings and state them expressly in modification orders 
committing a juvenile to TYC.[16]  The court appeared to have two main 
concerns about applying the statute as written.
First, 
the court feared children could be removed from their homes and placed in 
TYC for probation infractions without 
considering their best interests or alternative arrangements.[17]  But it must be kept in mind that no 
original disposition of any kind could have been made unless the best interests 
of the child indicated protection or rehabilitation was needed.[18]  Further, the act of modification itself 
indicates an in-home alternative has been tried, and undoubtedly most trial 
courts would find these efforts reasonable because they ordered 
them.  Finally, by finding a 
violation of probation, a court necessarily finds that in-home supervision was 
insufficient to ensure there were no such violations.  Given the circumstances in which 
modified orders of commitment arise, the Legislature could have decided separate 
findings regarding the child=s 
best interests and alternative arrangements were not necessary because they were 
necessarily included.
Second, 
the court feared that effective appellate review of commitment orders based on 
minor infractions would be precluded if the order simply stated that the child 
Aviolated 
a reasonable and lawful order of the court.@[19]  But the statute does not require 
commitment to TYC for every probation 
violation; it provides only that a trial court=s 
disposition Amay 
be modified@ 
in such circumstances.[20]
 This is a discretionary decision, 
and subject to review for abuse of that discretion.  If a trial court arbitrarily removes a 
child from home for a trivial infraction, nothing in the statute prohibits the 
appellate judges of Texas from 
doing something about it.
Finally, 
neither of these concerns addresses what the Juvenile Justice Code itself 
indicates is its primary concern B 
the safety of the public:
 
51.01. 
Purpose and Interpretation
This 
title shall be construed to effectuate the following public purposes:
 
(1) 
to provide for the protection of the public and public safety;
 
(2) 
consistent with the protection of the public and public safety:
 
(A) 
to promote the concept of punishment for criminal acts;
(B) 
to remove, where appropriate, the taint of criminality from children committing 
certain unlawful acts; and
(C) 
to provide treatment, training, and rehabilitation that emphasizes the 
accountability and responsibility of both the parent and the child for the 
child=s 
conduct;
 
(3) 
to provide for the care, the protection, and the wholesome moral, mental, and 
physical development of children coming within its provisions;
 
(4) 
to protect the welfare of the community and to control the commission of 
unlawful acts by children;
 
(5) 
to achieve the foregoing purposes in a family environment whenever possible, 
separating the child from the child=s 
parents only when necessary for the child=s 
welfare or in the interest of public safety and when a child is removed from the 
child's family, to give the child the care that should be provided by parents; 
and
 
(6) 
to provide a simple judicial procedure through which the provisions of this 
title are executed and enforced and in which the parties are assured a fair 
hearing and their constitutional and other legal rights recognized and 
enforced.[21]  
 
In 
other parts of the Family Code, the best interests of children are often 
paramount; but in the Juvenile Justice Code, the best interests of children who 
engage in serious and repeated delinquent conduct are superseded to the extent 
they conflict with public safety.  

Commitment 
to TYC by modification order is proper only 
if a juvenile originally committed a felony or multiple misdemeanors, and 
subsequently violated one or more conditions of probation.[22]  In such circumstances, the statute 
allows a trial court to decline third and fourth chances to a juvenile who has 
abused a second one.
Here, 
the evidence at the modification hearing showed that J.P. assaulted detention 
center officers, created a flood by plugging his toilet, assaulted other 
residents, and on several occasions threatened to commit suicide.  On the other hand, there was evidence 
the death of his father shortly after he entered the detention center 
contributed to the deterioration of his behavior, and a grandfather from 
New Hampshire indicated 
willingness to raise J.P. there.  
The trial judge=s 
comments indicate careful consideration of J.P.=s 
circumstances, of possible alternatives to commitment, and of potential dangers 
each option provided.  Given 
J.P.=s 
original adjudication of delinquency for serious offenses (which he does not 
contest), the previous commitment to the Hood County Detention Center for 
further delinquent conduct (which he does not contest), and the many offenses at 
the Center (which he excuses but does not contest), we hold the trial court did 
not abuse its discretion in modifying the previous disposition orders to commit 
J.P. to TYC.
The 
plain language of the Juvenile Justice Code requires different findings in 
initial orders committing a juvenile to TYC 
than in modified orders that do so.  
For the reasons stated above, applying the statute as written compels 
neither arbitrary commitment nor meaningless review.  Accordingly, we affirm the judgment of 
the court of appeals.
 
______________________________________
Scott 
Brister
Justice
 
 
OPINION 
DELIVERED:  May 14, 2004         

 
 



[1] See Tex. Fam. Code ' 54.03.

[2] Tex. Penal Code art. 22.01(b)(1).

[3] Id. art. 
22.07(b).

[4] Id. art. 
22.02(b).

[5] See Tex. Fam. Code ' 54.03(b).

[6] Id. ' 54.04(a), (b). 

[7] Id. ' 54.05(c).

[8] Id. '' 54.04(f), 54.05(i). 


[9] Specifically, Family Code section 54.04(i)states:
 
If the court places the child on probation outside the 
child=s home or commits the child to the 
[TYC], the court:
(1) shall include in its order its determination 
that:
(A) it is in the child=s best interests to be placed outside the 
child=s home;
(B) reasonable efforts were made to prevent or eliminate 
the need for the child=s removal from the home and to make it possible for the 
child to return to the child=s home; and
(C) the child, in the child=s home, cannot be provided the quality of care and level 
of support and supervision that the child needs to meet the conditions of 
probation. . . .
 
                              
Original disposition orders also must include (where applicable) any 
terms of probation and whether a deadly weapon was used.  Id. ' 54.04(f), (g).

[10]Id. ' 54.05(f), (k).

[11] See, e.g., id. ' 6.602(d) (providing court may overrule objection to 
mediation in divorce proceedings only if it finds a preponderance of the 
evidence does not support the objection); ' 55.32(a) (providing juvenile court must hold hearing if 
it finds evidence exists supporting child=s unfitness to proceed due to mental illness or 
retardation); ' 153.004(d)(1) (providing court may allow access to 
child by parent with recent history of family violence only if it finds access 
will not endanger child).

[12] See, e.g., id. ' 6.711(a) (requiring written findings when requested 
after divorce judgment dividing parties= estates); ' 7.006(b) (providing court may quote agreement incident 
to divorce or incorporate it by reference in final order if agreement is just 
and right); ' 33.003(h) (requiring written findings and conclusions 
in parental notification cases); ' 54.02(h) (requiring juvenile court to state reasons in 
order waiving jurisdiction in favor of criminal district court); ' 153.072 (requiring written finding of child=s best interest before limiting rights of parent 
appointed as conservator).

[13] J.P. raises no constitutional challenge to the order of 
proceedings here.  Although amicus 
counsel argues that federal statutes require inclusion of the section 54.04(d) 
findings in the statement of reasons required by section 54.05(i), the only statutes cited in briefs or oral argument 
relate to removal of a child for parental abuse or neglect, not for delinquent 
acts of the children themselves, see 42 U.S.C. '' 671, 675.  
We are given no explanation or authority as to why they apply 
here.

[14] See Tex. 
Gov=t Code '' 311.023, 311.025; McIntyre v. Ramirez, 109
S.W.3d 741, 745 (Tex. 2003). 

[15] ___ S.W.3d ___; In re D.R.A., 47 S.W.3d 813, 
814-15 (Tex. App.CFort Worth 2001, no pet.); In re M.A.L., 995
S.W.2d 322, 324 (Tex. App.CWaco 1999, no pet.); In re H.G., 993 S.W.2d 211, 
214 (Tex. App.CSan Antonio 1999, no pet.). 

[16] In re L.R., 67 S.W.3d 332, 337 
(Tex. App.CEl Paso 2001, no pet.).

[17] Id. at 
336.

[18] See Tex. Fam. Code ' 54.04(c).

[19] In re L.R., 67 S.W.3d at 337; see In re 
H.G., 993 S.W.2d at 215 (Rickhoff, J., 
concurring).

[20] See Tex. Fam. Code ' 54.05(f) (emphasis added).

[21] Id. ' 51.01.

[22] Id. ' 54.05(f), (k).